Benham, Judge.
This appeal is an attempt by appellant to secure review of the superior court’s dismissal of appellant’s petition for certiorari to the recorder’s court. A notice of appeal to this court was filed without any compliance with interlocutory appeal procedures. “Appellant has failed to follow the proper procedures required by law when appealing from a decision of a superior court to which a writ of certiorari has been taken from a decision of a lower court. OCGA § 5-6-35 . . . *663Therefore, his appeal must be dismissed. [Cits.]” Crawford v. Goza, 168 Ga. App. 565 (310 SE2d 1) (1983).
Decided April 30, 1985.
Albert G. Bright, Jr., pro se.
Albert Sidney Johnson, Genet McIntosh, for appellee.

Appeal dismissed.


Banke, C. J., and McMurray, P. J., concur.